1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     BRET HENRY KELLER,                               Case No. 3:15-cv-00563-MMD-CLB

7                                  Petitioner,                       ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                             Respondents.

11

12          This habeas matter is before the Court on Petitioner Bret Henry Keller’s failure to

13   comply with the Court’s Order (ECF No. 73) instructing him to update his address within

14   30 days. The U.S. Postal Service has returned court mail from the last institutional address

15   provided by Petitioner with a notation indicating that he no longer is at the institution and

16   has been paroled. See Mail Returned Undeliverable (ECF Nos. 72, 74.) The inmate locator

17   tool on the Nevada Department of Corrections’ (“NDOC”) website similarly reflects that

18   Petitioner has been released. 1

19          The Local Rules of Practice require all parties, including habeas petitioners, to

20   immediately file with the Court written notice of any change of address. LR IA 3-1, LR 2-

21   2. The Local Rules also warn that failure to comply may result in dismissal of the action,

22   with or without prejudice, or other sanctions as the Court deems appropriate. Id.; see also

23   Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district court, bears

24   the burden of keeping the court apprised of any changes in his mailing address.”).

25          On December 18, 2019, the Court ordered Petitioner to update his address within

26

27          1The   inmate locator tool may be accessed by the public online at
28   https://ofdsearch.doc.nv.gov/. The Court takes judicial notice of Petitioner’s current status
     as reported in NDOC’s online records.
1    30 days. (ECF No. 73.) The Court further warned Petitioner that a failure to timely update

2    his address would result in the dismissal of his petition without prejudice and without

3    further advance notice. To date, Petitioner has not filed a notice of change of address or

4    taken any other action to prosecute this case.

5            As Petitioner has failed to comply with the Local Rules, it is therefore ordered that

6    this action is dismissed without prejudice.

7            The Clerk of Court is instructed to enter final judgment accordingly and close this

8    case.

9            DATED THIS 22nd day of January 2020.

10

11
                                                MIRANDA M. DU
12                                              CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
